          Case 1:19-cv-03785-APM Document 9 Filed 03/30/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MOHAMED BUSHRA,

                Plaintiff,

                         v.
                                                              Civ. A. No. 19-3785 (APM)
 U.S. DEPARTMENT OF HOMELAND
 SECURITY, et al.,

                Defendants.


                  DEFENDANT’S MOTION FOR EXTENSION OF TIME

       Defendants U.S. Department of Homeland Security (“DHS”), U.S. Citizenship and

Immigration Services (“USCIS”), U.S. Department of State (“State”), U.S. Consulate, Khartoum,

Sudan, Chad F. Wolf, Acting Secretary of Homeland Security, Kenneth T. Cuccinelli, Senior

Official Performing the Duties of Director of USCIS, Michael Pompeo, Secretary of State, and

Brian Shukan, Charge d’Affaires of the United States at the U.S. Consulate, Khartoum, Sudan

(“Defendants”), by and through undersigned counsel, move pursuant to Rule 6(b) for an

extension of time until May 29, 2020, to file an Answer to Plaintiffs’ Complaint.

       In support of this Motion, Defendants provide the following status update on the

processing of the visa application of Plaintiff’s spouse that is the subject of this action. Since the

filing of the previous enlargement motion in late February, the Consular Section in Khartoum

emailed the applicant on March 8, 2020, and requested that she submit updated documents and

information, to include an updated Form DS-260, updated police report and new visa photos. In

addition, the applicant must complete a new medical examination. As of the latest report that

Defendants’ counsel received on March 23, 2020, the Consular Section was still awaiting receipt

of the requested information and documentation.
          Case 1:19-cv-03785-APM Document 9 Filed 03/30/20 Page 2 of 3



       In addition, effective March 20, 2020, State temporarily suspended routine visa services

at all U.S. Embassies and Consulates, as part of its response to the COVID-19 pandemic.

See State Dept., Suspension of Routine Visa Services, available at https://travel.state.gov/

content/travel/en/News/visas-news/suspension-of-routine-visa-services.html (last updated Mar.

20, 2020). State’s announcement stated that it would resume routine visa services as soon as

possible but was unable to provide a specific date due to the uncertainties of the pandemic.

       In light of the above, Defendants request to further extend the deadline for their Answer

to the Complaint by sixty days, through May 29, 2020. The visa application that underlies this

litigation matter is still undergoing administrative processing, but as explained above such

operations have been temporarily suspended as a countermeasure to the COVID-19 pandemic.

After routine visa services resume at U.S. Embassies and Consulates and upon receipt of the

outstanding information and documentation from the visa applicant, the consular officer will

require additional time to further adjudicate the visa application. An extension of the Answer

deadline remains in the interest of the parties and judicial economy because a further

adjudication of the visa application will moot the claims and avoid the need for litigation.

       The parties conferred on the instant enlargement request. Plaintiff, through counsel,

agrees to a 30-day enlargement, but does not agree to a sixty-day enlargement. Notwithstanding

Plaintiff’s partial opposition, Defendants request that the Court grant this Motion in light of the

pandemic and other factors discussed above and extend the deadline for the Answer to the

Complaint by sixty days until May 29, 2020.




                                                  2
        Case 1:19-cv-03785-APM Document 9 Filed 03/30/20 Page 3 of 3



March 30, 2020                     Respectfully submitted,

                                   TIMOTHY J. SHEA
                                   D.C. Bar 437437
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. Bar 924092
                                   Chief, Civil Division

                             By:    /s/ Daniel P. Schaefer
                                   DANIEL P. SCHAEFER
                                   D.C. Bar 996871
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2531
                                   Daniel.Schaefer@usdoj.gov

                                   Counsel for Defendants




                                      3
